             Case 1:09-cv-01871-LLS Document 196 Filed 10/26/20 Page 1 of 1
[: ~ ~d GIN.- L
                                                                   :us :.ri. _     \ l. -.- \
                                                                    DO< l \ IF 'T
     UNITED STATES DISTRICT COURT                                   .ELH. lHO\ICALLY FILED
     SOUTHERN DISTRICT OF NEW YORK                                  nnc          tt :
         - - - - - - - - - - - - - - - - - -x                  I DA It. ,-;:t ;-;~--/-o_/,,,_Z_6~/,..,..2-Gl
                                                               I                                '
             AMERICAN INTERNATIONAL GROUP , INC.               i .!::===========:?,_:1;
             and subsidiaries ,

                              Plaintiff ,                  09 Ci v . 1871 (LLS )
                  - against -
                                                                       ORDER
             UNITED STATES OF AMERICA ,

                              Defendant .
         - - - - - - - - - - - - - -               - -x
             This suit having been settled, the Clerk will remove it

    from the suspense calendar and close the case.

         So ordered .

   Dated :    New York , New York
              October 2 6 , 20 2 0



                                                      L.~    L.SLL
                                                      LOUIS L. STANTON
                                                          U. S.D . J .




                                            - 1-
